Citation Nr: 1815069	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1.

2. Entitlement to a disability rating in excess of 10 percent for residuals of left ankle sprain with osteoarthritis.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 2000 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides at the RO in St. Petersburg, Florida.

On the Veteran's substantive appeal dated January 2011, he requested a hearing before a Veterans Law Judge (VLJ).  However, he cancelled his hearing request in September 2015.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that the Veteran is currently incarcerated for conviction of a felony.  His tentative release date is set for September 2028.  See Florida Department of Corrections Inmate Population Information Detail.

This case was previously remanded by the Board in September 2016 for further development.

The record in this matter consists solely of electronic claims files and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1 is not manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran's residuals of left ankle sprain with osteoarthritis disability are not manifested by marked limited motion.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment for the period from May 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1 are not met.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.71A, Diagnostic Codes (DCs) 5010-5242 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of left ankle sprain with osteoarthritis are not met.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.71A, DCs 5271-5010 (2017).

3.  The criteria for a TDIU from May 8, 2009, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The appeal for an increased rating for the Veteran's back disability and left ankle disability arise from a disagreement with the current evaluations, subsequent to a grant of service connection for both disabilities.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing both back and ankle examinations to the Veteran.  The Board acknowledges that the Veteran alleges he was not provided adequate VA examinations for his back and ankle disabilities.  However, the Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the severity of the Veteran's service-connected back and left ankle disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Thoracolumbar Degenerative Joint Disease at L4 with Retrolisthesis at T12 over L1

The Veteran seeks a disability rating higher than 10 percent for his back disability.  He asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's back disability has been assigned pursuant to 38 C.F.R. § 4.71A, DC 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, DC 5010, which pertains to traumatic arthritis, acknowledges the disability resulting from the Veteran's in-service back injury, and DC 5242, which pertains to range of motion for the back, contemplates the current manifestations of the Veteran's disability.  In other words, his back disability is rated on the basis of limited range of motion.

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in 2009, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

Under DC 5242, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is a muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine, DC 5242.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  Id.

A rating of 50 percent is warranted for unfavorable ankyloses of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

The Veteran's medical treatment records show that in September 2008 he was treated at a VA facility for chronic back pain rated at 4/10, with activity noted to worsen pain.

VA treatment records from May 2009 show that the Veteran reported pain in his low back at a level 8.  The pain was noted as irritating dull to sharp pain.  The Veteran reported that nothing has made it better, and activity makes it worse.

At a physical therapy consult in April 2009, it was noted that the Veteran had DJD of the lumbar spine with pain that is chronic and progressively worsening.  The Veteran reported that aggravating factors can be anything, and the pain comes and goes.  The Veteran stated that the pain was limiting him playing with his children, walking, sitting, standing, or working.

In July 2009, VA treatment records show that the Veteran's gait and station were noted to appear without abnormality.  All joints and bones appeared normal on inspection and they also had a normal range of motion, normal stability, and normal alignment.

VA treatment records from August 2009 show that the Veteran was physically limited in the MOVE program due to back pain.

The Veteran was provided with a VA examination in September 2009.  The Veteran reported that he had not been given bedrest by a doctor in the last 12 months.  He reported that he is able to do his ADL but sometimes he needs help in putting his shoes and socks on during flare-up with his low back condition.  The Veteran reported no radiculopathy and chronic pain that is 4/10, dull in nature, and flares up as a sharp pain to an 8/10 in intensity.  Flare-ups were noted to occur 2 to 3 times a day and last 10 to 20 minutes.  Flare-ups are brought on by change in weather, standing more than 10 minutes, bending or twisting at the waist, lifting more than 10 pounds, or walking greater than 20 feet.  The Veteran reported he uses a walking cane and back brace every day.  Upon examination, the VA examiner noted no cervical or thoracic lumbar spine tenderness, deformity, or spasm.  The cranial nerves II through XII were intact.  Sensory to sharp dull vibration was normal in all limbs.  The Veteran's motor strength was 5/5 in the upper and lower limbs equally.  His plantar was downgoing.  His reflex was 1+ ankle, knees bilaterally and 2+ biceps, triceps bracioradialis bilaterally.  He was able to do heel, toe, heel walk without difficulty.  He had negative Phalen and Tinel tests.  After repetitive motion x 3, he had forward flexion 0 to 65 degrees limited by pain.  He had extension 0 to 25 degrees limited by pain.  He had right and left lateral flexion 0 to 30 degrees with pain and right and left lateral rotation 0 to 45 degrees with pain.  He had pain on motion with almost no fatigability.  There was no redness, warmth, edema, crepitus, deformity, muscle atrophy, or muscle fasciculation.  Straight leg raise produced low back pain without radicular symptoms.  A lumbar spine x-ray from July 2009 showed mild degenerative disc disease of the L3-L5.

VA treatment records from November 2011 show that the Veteran reported he was feeling depressed over his chronic back pain.  

The Veteran was most recently provided with a VA back examination in October 2017.  The VA examiner noted a diagnosis for DDD of the thoracolumbar spine, adding that there is no objective evidence of radiculopathy upon examination.  The Veteran reported chronic, moderately sharp low back pain made worse by prolonged standing, walking, and bending.  The Veteran also reported transient radiating pain down the back of his left leg.  The Veteran said he has some difficulty performing ADLs secondary to his low back pain.  Flexion was to 80 degrees, extension was to 25 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 30 degrees bilaterally.  There was no objective evidence of pain on range of motion.  Passive range of motion was unchanged from active range of motion on repetitive use testing, the range of motion values were unchanged from baseline values reported.  No pain, fatigue, weakness, or incoordination was noted by the examiner.  There was no evidence of pain with weight bearing.  The examiner noted evidence of tenderness to palpation to mid-lower paraspinals.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion.  The examiner noted that as the Veteran was not having a flare up that day, it would only be speculative to report additional ROM loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  There was no guarding or muscle spasm of the back.   The muscle strength, reflex, and sensory examinations were all normal.  Straight leg raising was negative bilaterally.  The examiner found no radiculopathy, ankylosis, other neurologic abnormalities, or IVDS.  Frequent use of a brace was noted.  Arthritis was found to be documented in imaging studies.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§4.40 and 4.59, as well as the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. §4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 471, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. §4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. Deluca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board notes that the evidence indicates that the Veteran's forward flexion was noted to be at 65 degrees in September 2009 and 80 degrees in October 2017.  Furthermore, at no time on appeal, even considering evidence of pain, was the Veteran's combined range of motion less than 120 degrees nor did the Veteran exhibit muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Thus, the Board finds that the current 10 percent evaluation, even considering the principles of 38 C.F.R. §§4.40 and 4.45, fully and appropriately contemplates the degree of limited motion that exists during periods of exacerbation.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes allows a rating of 20 percent where there is IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, the Veteran's medical records do not contain an IVDS diagnosis.  Moreover, there is no evidence in the Veteran's records to suggest that he had incapacitating episodes that required bed rest prescribed by a physician.  See 38 C.F.R. §4.71(a) DC 5243.

The current regulations also allow for separate neurological evaluations.   However, the Veteran's medical records do not contain a diagnosis of radiculopathy and there have not been any noted neurological abnormalities such as bowel or bladder problems. See September 2009 and October 2017 VA examinations.  

For these reasons, a higher rating is not warranted based on IVDS and additional separate ratings are not warranted for any neurological symptomatology. 

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates the current 10 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested.

Residuals of Left Ankle Sprain with Osteoarthritis

The Veteran seeks a disability rating higher than the 10 percent for his left ankle disability.  He asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's left ankle disability has been assigned pursuant to 38 C.F.R. § 4.71A, DC 5271-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, DC 5010, which pertains to traumatic arthritis, acknowledges the disability resulting from the Veteran's in-service left ankle injury, and DC 5271, which pertains to limited ankle motion, contemplates the current manifestations of the Veteran's disability.  In other words, his left ankle sprain with osteoarthritis is rated on the basis of limited motion.

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71A, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45.

Under DC 5271, for limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71A, DC 5271.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran's VA treatment records show that in September 2008 he reported chronic left ankle pain with a rate of 4/10.  Activity was noted to worsen his pain.

VA treatment records from July 2009 show that the Veteran reported left ankle pain.  The VA examiner noted no ankle edema bilaterally.

The Veteran was provided with a VA examination in September 2009.  The Veteran reported sharp pain of 5/10 that flares up to 8/10 and said his flare-ups occur 3 times a day and last 30 minutes.  His flare-ups were reported to be brought on by change in weather especially cool/wet, standing more than 15 minutes, or walking more than 30 feet.  Upon examination after repetitive motion times 3, he was tender to the medial and left lateral malleolus.  There was no swelling, redness, warmth, or edema.  He had no weakness of the inversion or eversion.  After repetitive motion x 3, he had dorsal flexion 0 to 15 degrees and plantar flexion 0 to 35 degrees.  He had pain on motion and limited at 15 and 35 degrees respectively by pain.  An X-ray of the left ankle from July 2009 was unremarkable.  

VA treatment records from June 2012 show a history of multiple sprains in the left ankle, some giving way.  The Veteran reported that he has fallen several times when his ankle rolls.

The Veteran was most recently provided with a VA ankle examination in October 2017.  The Veteran reported that he continues to experience medial left ankle pain, stiffness, popping, clicking, and swelling that is made worse with prolonged standing or walking.  He denied any right ankle symptoms or conditions.  The VA examiner noted a left ankle strain and DJD.  No flare ups or functional loss were reported.  The range of motion was normal for the left ankle, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Pain was noted on the exam, but did not result in functional loss.  There was no evidence of pain with weight bearing.  Tenderness to the medial aspect was noted.  There was no objective evidence of crepitus.  The Veteran was noted to be examined immediately after repetitive use and the examiner stated that as the Veteran was not having a flare up that day, it would be speculative to report additional ROM loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Muscle strength testing was found to be normal.  The examiner noted no muscle atrophy or ankylosis.  Ankle instability was suspected.  The examiner also noted no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, and no talectomy.  Imaging studies showed that the Veteran has documented degenerative or traumatic arthritis.

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 10 percent for the Veteran's left ankle disability.

Throughout the appeal period, the Veteran's left ankle disability has been manifested at worst, by plantar flexion to 35 degrees and dorsiflexion to 15 degrees with reports of pain, swelling, and instability.  See September 2009 and October 2017 VA examinations.  These findings are consistent with the 10 percent disability rating currently assigned on the basis of moderate limited motion of the left ankle.  See 38 C.F.R. § 4.71A, DCs 5271, 5010.

A higher 20 percent rating is not warranted under DC 5271 because the medical evidence of record has not demonstrated marked limited motion of the left ankle.

Based on the evidence, the Board concludes that the Veteran's left ankle disability has more nearly approximated the criteria for the 10 percent rating currently assigned.

In reaching this conclusion, the Board has considered the Veteran's functional impairment due to pain, decreased range of motion, excess fatigability, and disturbance of location.  However, the medical evidence does not reflect left ankle functional loss beyond what is already contemplated by the 10 percent rating assigned.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.

Additionally, the Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's left ankle disability, but finds that no higher rating is assignable.  As evidence of record demonstrates that the Veteran does not have right ankle malunion or nonunion of the tibia or fibula with moderate or marked ankle disability, ankylosis, malunion of the os calcis or astragalus, or astragalectomy, evaluation of the disability under DCs 5262, 5270, 5272, 5273, or 5274 is not warranted.  See 38 C.F.R. § 4.71A.  The disability also has not been shown to involve any other factors warranting evaluation under any other provision of VA's rating schedule.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates the current 10 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested.

III. Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

The Veteran is service-connected for obstructive sleep apnea at 50 percent from September 14, 2006; type II diabetes mellitus at 20 percent from April 9, 2007; thoracolumbar degenerative joint disease L4 with retrolisthesis at T12 over L1 at 10 percent from September 14, 2006; residuals left ankle sprain with osteoarthritis at 10 percent from September 14, 2016, residuals fracture left great toe as noncompensable from September 14, 2016; residuals fracture, left index finger as noncompensable from September 14, 2006; and erectile dysfunction, secondary to diabetes as noncompensable from June 4, 2012.

The record reveals that the Veteran last worked as an electrician with the U.S. Navy in September 2006.  The Veteran's education history includes 4 years of high school and no college.  See May 2009 VA Form 21-8940.  

At an October 2007 VA diabetes examination, the Veteran reported that he was a full time student at a community college.

VA treatment records from February 2009 show that the Veteran was unemployed.  He reported that he has not found a job since service.  He last attended community college in the fall of 2008, majoring in network administration.  He planned to begin again next summer.

At a September 2009 VA examination, the Veteran reported being able to do his ADL, but sometimes needing help putting on his shoes and socks during flare-ups of his low back condition.  He stated that he does not drive a vehicle.  He reported knowing how to use a phone and how to use a computer slightly.   The Veteran reported daytime hypersomnolence.  The VA examiner noted that the Veteran is able to do all of his ADL, he is able to undress himself in this room and even during flare-ups; he is able to use a computer and knows how to use a phone.  The examiner noted that the Veteran has significant low back, left foot, left toe, and left ankle pain that is being managed with current over the counter medication.  He can ambulate, but only for a short distance.  The examiner added that the Veteran's service-connected disabilities have not required hospitalizations or frequent ER visits.  The examiner opined that his service-connected disabilities will not prevent him from doing sedentary nonphysical labor if he chooses to return to the work force.  However, the service-connected diagnoses will definitely prevent him from doing any physically strenuous labor.

VA vocational rehabilitation records from December 2009 show that the Veteran was put on probation from the program due to his prior school performance.

In June 2010, SSA records show that the Veteran was declared disabled due to diabetes, DJD, osteoarthritis, depression, and PTSD.  The SSA noted that the Veteran has the residual functional capacity to perform less than sedentary work.  He was noted to lack the physical and mental residual functional capacity to conduct sedentary work on a regular and continuing basis.  

At a November 2012 VA diabetes examination, the VA examiner noted that there was no functional impact of the Veteran's diabetes condition on his ability to work.

At an October 2017 VA back examination, the VA examiner noted that there was no functional impact of the Veteran's back condition on his ability to work.

At an October 2017 VA ankle examination, the VA examiner noted that there was no functional impact of the Veteran's ankle condition on his ability to work.

The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  After a careful review of the evidence of record, the Board finds that the evidence persuasively indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for the relevant period from May 8, 2009.

The evidence of record reflects that the Veteran has consistently reported that he was unable to work due to his service-connected disabilities.  Given the severity of the Veteran's obstructive sleep apnea including daytime hypersomnolence and his physical limitations due to his back and left ankle disabilities, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since May 8, 2009, i.e., the date of his claim for a TDIU.  Thus, the Board finds that entitlement to a TDIU is warranted from May 8, 2009.  38 U.S.C. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.

The Board notes however, that the award of TDIU in this decision does not foreclose reconsideration under 38 C.F.R. § 3.341(b) due to the Veteran's incarceration.


ORDER

Entitlement to a disability rating in excess of 10 percent for thoracolumbar degenerative joint disease at L4 with retrolisthesis at T12 over L1 is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of left ankle sprain with osteoarthritis is denied.

Entitlement to a TDIU is granted at least from May 8, 2009, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


